«
.4




                                                        CAUSE NO. 11CV31714             (_CR| OLIVER
                                                                                      O:STR!CT CLERK
         IN THE INTEREST OF                                           §             IN THE DISTRICT COURT OF
                                                                      §             2Q12 NOV 20 P !: 32
         SHOBONIQUE BUCKLEY                                           §                 SHELBY COUNTY, TEXAS
         THOMAS BUCKLEY, JR.                                          §
                                                                      §
         CHILDREN                                                     §                   RIwWDJKajA^ DISTRICT
                                                     ORDER OF TERMINATION

         On October 12,2012, the Court heard this case in a De Novo Trial.

         1.          Appearances

                     1.1.       The Department of Family and Protective Services ("the Department") appeared
                                through STARLA HALL, supervisor, and by attorney, GARY RHOLES, and
                                announced ready.


                     1.2.       Respondent Mother KIMBERLY BROWN


                                □ appeared in person and announced ready.
                                □ appeared through attorney of record DEXTER "DECK" JONES and announced
                                    ready.
                                Dxappeared in person and through attorney of record DEXTER "DECK" JONES
                                    and announced ready.
                                □ waived issuance and service of citation by waiver duly filed.
                                □ agreed to the terms of this order as evidenced by signature below.
                                D although duly and properly notified, did not appear.
                                D was not notified, and did not appear.

                     1.3.       Respondent Father THOMAS BUCKLEY


                                □ appeared in person and announced ready.
                                □ appeared through attorney of record STEPHEN SHIRES and announced ready.
                                D^appeared in person and through attorney of record STEPHEN SHIRES and
                                    announced ready.
                                □   waived issuance and service of citation by waiver duly filed.
                                □   agreed to the terms of this order as evidenced by signature below.
                                D   although duly and properly notified, did not appear.
                                D   was not notified, and did not appear.

                     1.4.       CORNELIA HARTMAN, appointed by the Court as Attorney/Guardian Ad Litem
                                of the children the subject of this suit,

                                0i appeared and announced ready.
                                □ agreed to the terms of this order as evidenced by signature below.
                                D although duly and properly notified, did not appear.




         Order of Termination                                                                             11CV31714
         Pagei
             1.5.      Also Appearing          C ft £




2.          Jurisdiction and Service of Process

            2.1.       The Court, having examined the record and heard the evidence and argument of
                       counsel, finds the following:

                       2.1.1.   a request for identification of a court of continuing, exclusive jurisdiction has
                                been made as required by Section 155.101, Texas Family Code.

                       2.1.2.    this Court has jurisdiction of this case and of all the parties and that no other
                                court has continuing, exclusive jurisdiction of this case.

            2.2.       The Court, having examined the record and heard the evidence and argument of
                       counsel, finds that the State of Texas has jurisdiction to render final orders regarding
                       the children the subject of this suit pursuant to Subchapter C, Chapter 152, Texas
                       Family Code, by virtue of the fact that Texas is the home state of the children.

            2.3.       The Court finds that all persons entitled to citation were properly cited.

            2.4        The referring Court held a De Novo Trial following an appeal from associate judge's
                       ruling per Texas Family Code §261.1042.

3.          Jury

            A jury was waived, and all questions of fact and of law were submitted to the Court.

4.          Record

            The record of testimony was duly reported by the court reporter for the 123rd Judicial
            District Court of Shelby County.

5.          The Children


            The Court finds that the following children are the subject of this suit:

            5.1.                    Name:      SHOBONIQUE BUCKLEY
                                       Sex:    Female
                                Birth Date:    January 6,2010
                       Present Residence:      Foster Home
              Driver's License Number          n/a




Order of Termination                                                                                    11CV317W
Page 2
            5.2.                         Name:      THOMAS BUCKLEY, JR.
                                          Sex:     Male
                                   Birth Date:     April 18,2011
                        Present Residence:         Foster Home
               Driver's License Number:            n/a

6.          Termination of Respondent Mother KIM BERL V BROWN'S Parental Rights

            6.1.       The Court finds by clear and convincing evidence that termination of the parent-child
                       relationship between KIMBERLY BROWN and the children the subject of this suit is
                       in the children's best interest.

            6.2.       Further, the Court finds by clear and convincing evidence that KIMBERLY
                       BROWN has:


                       6.2.1.     knowingly placed or knowingly allowed the children to remain in conditions
                                  or surroundings which endanger the physical or emotional well-being of the
                                  children;

                       6.2.2.     engaged in conduct or knowingly placed the children with persons who
                                  engaged in conduct which endangers the physical or emotional well-being of
                                  the children;


                       6.2.3.     failed to comply with the provisions of a court order that specifically
                                  established the actions necessary for the mother to obtain the return of the
                                  children  who have been in the permanent or temporary managing
                                  conservatorship of the Department of Family and Protective Services for not
                                  less than nine months as a result of the children's removal from the parent
                                  under Chapter 262 for the abuse or neglect of the children.

                       6.2.4.     The Court finds that the Department has made reasonable efforts to return the
                                  children to the mother.


            6.3.       IT IS THEREFORE ORDERED that the parent-child relationship between
                       KIMBERLY BROWN and the children the subject of this suit is terminated.

7.         Termination of Respondent Father THOMAS BUCKLEY'S Parental Rights


            7.1.       The Court finds by clear and convincing evidence that termination of the parent-child
                       relationship between THOMAS BUCKLEY and the children the subject of this suit is
                       in the children's best interest.

           7.2.        Further,    the   Court    finds   by   clear and   convincing   evidence   that   THOMAS
                       BUCKLEY has:


                       7.2.1.   knowingly placed or knowingly allowed the children to remain in conditions
                                or surroundings which endanger the physical or emotional well-being of the
                                  children;




Ordef of Termination                                                                                       11CV31714
                       7.2.2.   engaged in conduct or knowingly placed the children with persons who
                                engaged in conduct which endangers the physical or emotional well-being of
                                the children;

                       7.2.3.   failed to comply with the provisions of a court order that specifically
                                established the actions necessary for the father to obtain the return of the
                                children who have been in the permanent or temporary managing
                                conservatorship of the Department of Family and Protective Services for not
                                less than nine months as a result of the children's removal from the parent
                                under Chapter 262 for the abuse or neglect of the children.

                       7.2.4.   The Court finds that the Department has made reasonable efforts to return the
                                children to the father.

            7.3.       IT IS THEREFORE ORDERED that the parent-child relationship between
                       THOMAS BUCKLEY and the children is terminated.

8.          Interstate Compact

            The Court finds that Petitioner has filed a verified allegation or statement regarding
            compliance with the Interstate Compact on the Placement of Children as required by
            § 162.002(b)(l) of the Texas Family Code.


9.          Managing Conservatorship: SHOBONIQUE BUCKLEY

            9.1.       The Court finds that the appointment of the Respondents as permanent managing
                       conservator of the children is not in the children's best interest because the
                       appointment would significantly impair children's physical health or emotional
                       development.


            9.2.       IT IS ORDERED that the DEPARTMENT OF FAMILY AND PROTECTIVE
                       SERVICES is appointed Permanent Managing Conservator of SHOBONIQUE
                       BUCKLEY, a child the subject of this suit, with the rights and duties specified in §
                       153.371, Texas Family Code; the Court finding this appointment to be in the best
                       interest of the child.


                       9.2.1.   In addition to these rights and duties, IT IS ORDERED that the Department
                                is authorized to consent to the medical care for SHOBONIQUE BUCKLEY
                                under § 266.004, Texas Family Code.

10.        Managing Conservatorship: THOMAS BUCKLEY, JR.

            10.1.      The Court finds that the appointment of the Respondents as permanent managing
                       conservator of the children is not in the children's best interest because the
                       appointment would significantly impair children's physical health or emotional
                       development




Order of Termination                                                                                11CV31714
             10.2.     IT IS ORDERED that the DEPARTMENT OF FAMILY AND PROTECTIVE
                       SERVICES is appointed Permanent Managing Conservator of THOMAS
                       BUCKLEY, JR., a child the subject of this suit, with the rights and duties specified
                       in § 153.371, Texas Family Code; the Court finding this appointment to be in the best
                       interest of the child.

                       10.2.1. In addition to these rights and duties, IT IS ORDERED that the Department
                                 is authorized to consent to the medical care for THOMAS BUCKLEY, JR.
                                 under § 266.004, Texas Family Code.


11.         Required Information Regarding the Parties and Children

            11.1.      The children's information is provided above; the information required of each party
                       not exempted from such disclosure is:

                       11.1.1.                    Name:      KIMBERLY BROWN
                                      Driver's License:
                                       Current address:      825 Hughes St., Center, TX 75935
                             Home telephone number:
                                  Name of employer:
                              Address of employment:
                              Work telephone number:

                       11-1.2.                   Name:       THOMAS BUCKLEY
                                      Driver's License:
                                    Current address:         825 Hughes St., Center, TX 75935
                             Home telephone number:
                                    Name of employer:
                              Address of employment:
                              Work telephone number:


            11.2.      IT IS ORDERED that each parent, who has not previously done so, provide
                       information regarding the medical history of the parent and parent's ancestors on the
                       medical history report form, pursuant to § 161.2021, Texas Family Code.

12.        Continuation of Court-Ordered Ad Litem or Advocate

            12.1.      The Court finds that the children the subject of this suit will continue in care and this
                       Court will continue to review the placement, progress and welfare of the children.

            12.2.      IT IS THEREFORE ORDERED that CORNELIA HARTMAN, earlier appointed
                       as Attorney Ad Litem to represent the best interest of the children, is continued in this
                       relationship until further order of this Court or final disposition of this suit.

            12.3.      IT IS THEREFORE ORDERED that CASA OF DEEP EAST TEXAS, earlier
                       appointed as Guardian Ad Litem to represent the interests of the children, is continued
                       in this relationship until further order of this Court or final disposition of this suit.




Order o( Termination                                                                                        11CV31714
Pages
13.         Court Ordered Ad Litem for Parent

            13.1.      IT IS ORDERED that DEXTER "DECK" JONES for KIMBERLY BROWN
                       earlier appointed to represent KIMBERLY BROWN shall continue in that capacity
                       until all appeals of a final order terminating parental rights are exhausted or waived.

            13.2.      IT   IS THEREFORE ORDERED                that STEPHEN        SHIRES     for THOMAS
                       BUCKLEY earlier appointed to represent THOMAS BUCKLEY shall continue in
                       that capacity until all appeals of a final order terminating parental rights are
                       exhausted or waived.


14.        Dismissal of Other Court-Ordered Relationships

           Except as otherwise provided in this order, any other existing court-ordered relationships
           with the children the subject of this suit are hereby terminated and any parties claiming a
           court-ordered relationship with the children are dismissed from this suit.

15.        Inheritance Rights

           This Order shall not affect the right of any child to inherit from and through any party.

16.        Denial of Other Relief

           IT IS ORDERED that all relief requested in this case and not expressly granted is denied.

17.        WARNING: APPEAL OF FINAL ORDER, PURSUANT TO § 263.405, TFC

           A PARTY AFFECTED BY THIS ORDER HAS THE RIGHT TO APPEAL AN
           APPEAL IN A SUIT IN WHICH TERMINATION OF THE PARENT-CHILD
           RELATIONSHIP IS SOUGHT IS GOVERNED BY THE                                  PROCEDURES FOR
           ACCELERATED APPEALS IN CIVIL CASES UNDER THE TEXAS RULES OF
           APPELLATE PROCEDURE.                   FAILURE TO FOLLOW THE TEXAS RULES OF
           APPELLATE PROCEDURE FOR ACCELERATED APPEALS MAY RESULT IN
           THE DISMISSAL OF THE APPEAL.

18.        NOTICE TO ANY PEACE OFFICER OF THE STATE OF TEXAS:


           YOU MAY USE REASONABLE EFFORTS TO ENFORCE THE TERMS OF CHILD
           CUSTODY SPECIFIED IN THIS ORDER. A PEACE OFFICER WHO RELIES ON
           THE TERMS OF A COURT ORDER AND THE OFFICER'S AGENCY ARE
           ENTITLED TO THE APPLICABLE IMMUNITY AGAINST ANY CLAIM, CIVIL
           OR OTHERWISE, REGARDING THE OFFICER'S GOOD FAITH ACTS
           PERFORMED IN THE SCOPE OF THE OFFICER'S DUTIES IN ENFORCING THE
           TERMS OF THE ORDER THAT RELATE TO CHILD CUSTODY. ANY PERSON
           WHO KNOWINGLY PRESENTS FOR ENFORCEMENT AN ORDER THAT IS




Order of Termination                                                                                   11CV31714
Page 6
            INVALID OR NO LONGER IN EFFECT COMMITS AN OFFENSE THAT MAY
            BE PUNISHABLE BY CONFINEMENT IN JAIL FOR AS LONG AS TWO
            YEARS AND A FINE OF AS MUCH AS $10,000.

SIGNED this            .2 0   day of




APPROVED AS TO FORM:




Gary-Kholes, Attorney for Petitioner           Cornelia Hartman
Department of Family and Protective Services   Attorney At Law
518 Nacogdoches Street                         123 San Augustine Street
Center, Texas 75935                            Center, Texas 75935-3951
phone: (936)598-6109                           phone: (936)598-3999
fax: (936)598-9184                             fax: (936)598-3031
State Bar # 16824740                            State Bar #09159850
                                               Attorney/Guardian Ad Litemfor the Children




Dexter "Deck" Jones                            Stephen Shires
Attorney At Law                                Attorney At Law
P.O. Box 419                                   403 Nacogdoches Street
Center, Texas 75935                            Center, Texas 75935
phone: (936) 598-5737                          phone: (936)598-9400
fax: (936)598-5859                             fax: (936)598-6122
State Bar #10869900                            State Bar #50511894
Attorneyfor Kimberly Brown                     Attorneyfor Thomas Buckley




CASA of Deeb East Texas




Order of Termination                                                                11CV31714
Page 7